Citation Nr: 1219559	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected pterygium of the right eye. 

2.  Entitlement to an initial rating for service-connected urethral stricture in excess of 10 percent prior to December 18, 2006, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for each disability on appeal.  The evaluation for each disability was noncompensable, effective August 1, 2004.  During the pendency of the appeal, a December 2006 rating decision assigned a 10 percent evaluation for urethral stricture, from August 1, 2004.  A July 2010 rating decision assigned a 30 percent evaluation for urethral stricture, from December 18, 2006.  

When this case was previously before the Board in January 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.

The Phoenix RO has jurisdiction over the Veteran's claims file.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has central visual acuity of 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye, or 20/50 in both eyes.  

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's urethral structure required the wearing of absorbent materials which must be changed less than two times a day, daytime voiding interval between one and two hours, awakening to void three to four times per night, or intermittent or continuous catheterization, prior to December 18, 2006, or has required the wearing of absorbent materials which must be changed two to four times per day, daytime voiding interval less than one hour, or awakening to void five or more times per night, since December 18, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected pterygium of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.83, 4.84a, Diagnostic Code 6034 (as in effect prior to December 10, 2008). 

2.  The criteria for an initial rating for service-connected urethral stricture in excess of 10 percent prior to December 18, 2006, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7518 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignments.  In this regard, because the September 2005 rating decision granted the Veteran's claims of entitlement to service connection for pterygium and urethral stricture, such claims are now substantiated.  The Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  This has been accomplished here.  A June 2008 letter set forth the relevant diagnostic code for rating the disabilities at issue, and included a description of the rating formula for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  The Veteran's claims were readjudicated thereafter by a May 2009 SSOC.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements, and the transcript of a June 2009 personal hearing before the undersigned, sitting at the RO.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran failed to report for an August 2005 VA eye examination.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations with respect to the Veteran's claims were conducted in September 2006, October 2006, November 2009 and March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were more than adequate.  The October 2006, November 2009 and March 2010 VA examinations reflect a review of the Veteran's claims file, and consider all of the pertinent evidence of record, including the Veteran's statements.  Although the September 2006 VA examiner did not review the Veteran's claims file or medical records, the purpose of the evaluation was to assess the current level of the disability and thus the report provides adequate medical findings.  In fact, each of the VA examination reports provide clinical findings which are pertinent to the criteria applicable for rating that particular disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).




Pterygium of the Right Eye

In December 2008, the eye regulations changed.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  Id.  As the Veteran's claim was received before that date, only the old regulations apply. 

Under Diagnostic Code 6034 (as in effect prior to December 10, 2008), pterygium is to be rated on loss of vision, if any.  In order to qualify for a 10 percent rating under Diagnostic Code 6034, there must be loss of vision upon which to evaluate the condition. 

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a , Diagnostic Codes 6061 to 6079.  

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  Diagnostic Codes 6078 and 6079.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Diagnostic Code 6078.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V. 

The Veteran's service treatment records reflect that he had distant vision correctable to 20/20 bilaterally in June 2004, shortly before separation.  The claims file contains records of VA and private outpatient eye treatment dated throughout the appeal period, which the Board has carefully reviewed.  However, these records contain no evidence of compensable impairment of central visual acuity range.  

As noted, the Veteran failed to report for an August 2005 VA eye examination.  The report of a September 2006 VA examination provides that the Veteran's best corrected distant visual acuity was 20/40 on the right, and 20/20 on the left.  The report of a November 2009 VA examination provides that the Veteran's best corrected distant visual acuity was 20/20-2 on the right and 20/25+ on the left.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for pterygium of the right eye.  The foregoing evidence simply does not warrant a compensable evaluation under Diagnostic Codes 6061 to 6079.  It is negative for central visual acuity of 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye, or 20/50 in both eyes.  

The Board is aware of the Veteran's complaints regarding the severity of his right eye pterygium.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected pterygium of the right eye warrants a compensable initial evaluation.

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's pterygium of the right eye.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable initial evaluation for a pterygium of the right eye.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Urethral Stricture

A urethral stricture is to be evaluated as a voiding dysfunction.  Diagnostic Code 7518.  Voiding dysfunctions are rated as urine leakage, urinary frequency, or obstructed voiding, under Diagnostic Code 4.115a.

Continual urine leakage warrants a 20 percent evaluation when it requires the wearing of absorbent materials which must be changed less than two times a day, and a 40 percent evaluation when it requires the wearing of absorbent materials which must be changed two to four times per day.  38 C.F.R. § 4.115a.

Urinary frequency warrants a 20 percent evaluation for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Urinary frequency warrants a 40 percent evaluation for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

Obstructed voiding warrants a 30 percent evaluation when it requires intermittent or continuous catheterization.  Id.  

The report of an October 2006 VA genitourinary examination provides that the Veteran reported a slow stream and it took a minute or two for him to feel that he had completely emptied his bladder.  He always dribbled slightly after voiding.  He usually did not have urinary frequency but at times, usually in the morning, he had to void every 30 to 40 minutes a few times.  He rarely ever had nocturia.  The Veteran had not had any urinary incontinence.  The diagnosis was mild persistence of urethral structure symptoms, status-post [active duty] urethrotomy/dilation in June 2004.  The examiner also stated that a bladder ultrasound revealed very significant residual of urine of 310.9 cc, of a pre-void bladder volume of 626.5 cc (50 percent retention).  The examiner stated that the stricture was thus demonstrated to be more severe than the Veteran's symptoms would indicate.  

The claims file contains VA treatment reports dated since early 2006.  They show that in December 2006, the Veteran underwent a cystoscopy and dilation.  Follow-up dilations were conducted in January and August 2007.  A May 2008 VA report of an outpatient examination of the Veteran's left kidney provides a pertinent diagnosis of urethral stricture with remaining post-void residual.  July 2009 VA outpatient treatment reports note that the Veteran was self-catheterizing, and that he had a history of urethral stricture with painful clean intermittent catheterization (CIC).  The Veteran was recommended to continue the CIC and a flexible cystoscopy was scheduled.  In August 2009, the Veteran was noted to doing CIC twice a day.  A September 2009 local cystoscopy - flexible cystoscope resulted in an assessment of urethral stricture being managed with chronic intermittent self catheterizations, doing very well.  

During the June 2009 hearing before the undersigned, the Veteran testified that his doctor recommended that he dilate himself on a daily basis but he declined.  He sometimes had accidents about once a week, but did not wear absorbent pads.  He said it took a while to void his bladder.  He said that he went to the bathroom during the day probably more than 8 times, but did not really keep track.  He later said that it was probably 10 times a day, and that he woke up once a night to use the bathroom, maybe twice a week.  

The report of a March 2010 VA genitourinary examination provides that the Veteran reiterated that he had been told to self-catheterize every day, and that he did so.  It was very painful, but there were no complications and no infections.  The Veteran said he had no hesitancy, but at the end did not feel that he had completely emptied his bladder.  If he had time, he would sit for 5 minutes continually "spurting out" small amounts of urine.  The Veteran reported that there was usually no significant post-void dribbling.  He was not frankly incontinent, although often there was a slight leakage of a drop or two of urine during the day.  He did not have to wear any sort of pad or diaper or change his underwear.  He estimated his daytime frequency as every 2 hours.  If he did not drink any liquids at night, he may have to get up only twice during the night.  If he drank liquids, he might have to get up 3 or 4 times with nocturia.  The diagnosis was urethral stricture, chronic, with ongoing moderate symptoms as noted and the necessity for the Veteran to self-catheter once daily to maintain urethral patency.  An addendum noted that a bladder ultrasound showed significant urinary retention of 343 cc.  The examiner commented that the stricture obviously was still a significant problem.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating for service-connected urethral stricture in excess of 10 percent prior to December 18, 2006, and in excess of 30 percent thereafter.  The foregoing evidence simply does not show that the Veteran's urethral stricture required the wearing of absorbent materials which must be changed less than two times a day, daytime voiding interval between one and two hours, awakening to void three to four times per night, or intermittent or continuous catheterization, prior to December 18, 2006.  In this regard, while during the October 2006 VA examination the Veteran reported having to sometimes void every 30-40 minutes, he also denied urinary frequency.  38 C.F.R. § 4.115a.

Similarly, the foregoing evidence does not show that, since December 18, 2006, Veteran's urethral stricture has required the wearing of absorbent materials which must be changed two to four times per day, daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The Board is aware of the Veteran's complaints regarding the severity of his urethral stricture.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected urethral stricture warrants a compensable initial evaluation.

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's urethral stricture.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial compensable rating for service-connected pterygium of the right eye is denied.

An initial rating for service-connected urethral stricture in excess of 10 percent prior to December 18, 2006, and in excess of 30 percent thereafter, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


